Case 1:05-cr-00621-R.]S Document 791 Filed 10/03/18 Page 1 of 6

‘\ '?
Gal'y A. Tanaka tc [_> /13

46 Truesdale Lake Drive
South Salem, New York 10590

Ilon. Richard J. Sullivan (sent by email for tiling)
United States District Judge
Southern District ot`New York

Re: United States v Vilar and Tanaka --05 cr 621 (RJS)
Opposition to substitute asset forfeiture

Dear Judge Sullivan,

Please excuse my absence of formal structure and legal formality
incorporated in this, my pro se response. l write to oppose more “forfeiture” of
funds f`or which I worked all my life, based on wild premises that the SEC and
prosecutor proposed in 2005 that have been shown to be false These accusations
were not opposed by my trial lawyer I have filed a 2255 motion showing this,
which is now before this Court. We have shown in our 2255, in summary, the

following

In 2005 l was arrested in this case and also charged with civil SEC
violations t`or, supposedly, what my US advisory company did. (05cv5231, SEC
complaint). l\/Iy business partner and I (mostly my business partner, Alberto Vilar,
but l have been "collateral damage”) vvere pilloried in the press because the AUSA
who “investigated” charged, in essence, that our high-profile international
investment management firm had long ripped offclients and stolen all their money
by telling them "‘blatant” “lies”. They “feared” that ALL ofthe client money was

lost and stolen.

Days later, while Alberto and l were in jail waiting arraignments and bail,
the prosecutor incredibly told the bail court (the magistrate and then Judge Baer),
in essence, that they had not yet even seriously investigated, much less had just
learned that there existed a Panama and UK company, and that the investor
centered in the complaint, Lily Cates, might not even be a client ofthe US

Case 1:05-cr-00621-R.]S Document 791 Filed 10/03/18 Page 2 of 6

company. They had "learned” that fact only after having actively participated in
destroying the US company starting on the first day ofthe case. They had not even
researched the Panama company documents duly filed with the SEC. Ifthey had,
they would have ‘found’ all the money was properly invested, where it was, and
that all investor funds were in fact intact.

The government tried for a receiver and got a monitor. Six months later the
monitor told the Court (Judge Swain) that the US company was ‘clean’ (DOC 48),
that the books were fine, that the govemment’s aggressive posture had already, and
was continuing, to financially bleed our company dry, and that he, the monitor,
should be discharged, with the funds returned to US, the principals (December
2005 conference in the SEC case transcript).

Instead of doing this, in the absence of meaningful resistance from our
lawyers, the government (both the DOJ and the SEC lawyers) kept trying to find
justification and eX-post evidence for having perpetrated this “erroneous” damage

In 2006 Judge Karas ruled that the highly-publicised raid and seizure by 19
armed agents in 2005 had been unconstitutionall There was no basis, he said, to
conclude that the companies were “permeated with fraud”as charged There were a
handful ofinvestors identified who claimed they had problems No one, not even
my lawyer, as yet ascertained the fact that all those investors were Panama clients.
As of the trial in 2008, the government had not specified anything else was
"wrong” beyond what it told Judge Karas in 2005. No one knew then (or seemed to
care) that all the money was “there”, frozen by the government and not accruing

interest

ln its 14 August 2018 motion, the prosecutor (acting on the coattails ofthe
tandem SEC-D()Jjoint effort) wants to take the Amerindo excess assets remaining
after ALL clients, institutional and private, have been entirely made whole in their
investments once under our umbrella

rl`he prosecutors conveniently ignore two profound events: ( l) at times over-
"generous" payments to this pool of offshore clients, effected by the SEC when it
coerced the receiver to use “unconventional” methodology - completely ignoring
the Amerindo client records that the government had seized and which were in the

Case 1:05-cr-OO621-R.]S Document 791 Filed 10/03/18 Page 3 of 6

government’s possession--then paying interest though the seized funds were not
ever in our possession; and (2) the pending 2255 motion--the third filed on my
behalf--by which we demonstrate that the “massive international fraud” thesis and
conviction were based on inadequate investigation, false assumptions Bmdy
violations and were predicated on overzealous prosecutorial misconduct premised
on major mistakes

With respect to “forfeiture” predicated on my trial lawyer’s improper
capitulation, l have disavowed my prior counsel’s position many times since I
realized what he did, without investigation and without my knowing consent, and
did not do, as set forth in our 2255 motion. His failures led to this government
application to grab remaining Amerindo assets which conveniently ignores many
overhanging financial offsets that any determination of""excessive punishment” (a
constitutional term my lawyer has discussed) should consider, such as the wanton
destruction ofAmerindo U.S., declared by the monitor in 2005 to have been an
above-board `clean" investment manager, an innocent victim (SEC case DOC 48),
which Was estimated to have value over 350 million in 2003 merger negotiations
with Bear Stearns.

I wish to point out it is highly likely there have been, in addition, many other
losses which have served to deplete the remaining asset pool ‘excess’ such as

(l) the mandated use of outside professionals with their commercially
inflated-cost structures to source, to appraise and to liquidate mostly non-publicly
traded portfolio assets while stone~walling any advice from Arnerindo personnel,
including myself, who initially negotiated for them in the venture capital markets_,

(2) additional legal fees incurred by receiver Gazes in exploring and
securing offshore assets because of his adversarial posture to Amerindo’.

(3) the loss of potential gain ofthe frozen investments that we could have
achieved, but were prevented from achieving, for ourselves and our clients,
because of these actions While undoubtedly the present worth of the destroyed
Amerindo U.S. would have greatly expanded to the present time, the appreciation
value ofthe frozen $80+ million Amerindo portfolio can be calculated by applying
thc firm’S outstanding documented 21+ % per annum investment performance
'fhis Amerindo investment portfolio would be worth today in excess ofS % billion

Case 1:05-cr-OO621-R.]S Document 791 Filed 10/03/18 Page 4 of 6

had the government not acted This reflects the gains generated by investment in
the firm’s area of expertise tech and biotech, during the robust past ten-year post
2009 bull market (For example Google, now up overi3 times since its IPO, was
the largest single investment at the time of the firm’s 2005 closing.)

(4) the credit of business obligations owed to the firm at its shuttering, and
the loss of employee assets of Amerindo US by the receiver’s actions

Our 2255 motion and other papers I have filed discusses the critical aspect of
valuation ofthese assets that neither the government nor my own lawyer should
have paid attention to. l\/[y partner and l were convicted of fraud without the
knowledge by anyone much less thejury that convicted us, that the assets would
so greatly exceed the client obligations - which was surely a paramount
consideration at least to any finding of“materiality” and “intent.”

As Your Honor may recall, our defense counsel even downplayed this
aspect l\/ly own counsel, Glenn Colton, completely disavowed the report of David
Ross, the expert l desperately retained at virtually the last minute (with funds
borrowed from my family) and whose report had to be submitted directly to the
Court because l\/lr. Colton declined to support me in this critical area. l\/Ir. Ross’s
report began to quantify the Amerindo portfolio and if pursued would have Shown
that the funds being held were ‘sufficient’ in magnitude The attitude ofthe
prosecutor, l\/larc Litt--which he conveyed to Mr. Colton (who believed him) and
to this Court -- was that none ofthis was of any consequence because Mr. Litt was
confident that some greater fraud festered offshore in the Amerindo Techno|ogy
Growth Fund (as to ATGF clients). Of course_, we now know, this was to be later
proved completely preposterous ATGF clients have told the Court repeatedly there
was no fraud. lt has still meant nothing, because of our trial counsel’s failings

No one let me or my partner “participate” actively in our defense l\/ly trial
lawyer was seemingly so cowed ofthe government prosecutor that his maneuvers
were designed to appease and to pander, but not to defend.

Our trial lawyers never fought back against ANY penalties, including
forfeiture 'fhey had not even investigated our company assets Though he
represented me in the SEC case, l\/[r. Colton did not even know that at the first

Case 1:05-cr-OO621-R.]S Document 791 Filed 10/03/18 Page 5 of 6

hearing in this SEC case, we were not present and not represented He was not
even aware that, when the SEC filed an amended complaint, it had secretly
removed the primary allegation that the SBIC fund “did not exist."' He did not
protest when, at sentencing the government kept arguing its same theories ad
nauseum DESFITE the then overhanging Ross Report. l\/Iy trial /sentencing lawyer
instead praised the SEC at my first sentencing and even distanced himself from the
Ross Report, as if there were something “wrong” in submitting it.

Alberto and l, who disagreed about many things, have always taken the
position that the clients should be repaid their accounts Now we have seen (only
after the SEC insisted on a receiver to take our assets in the SEC case) that all the
money was there, and in fact ALL our clients (notjust the so-called “victims” who
testified at trial) have recouped more than 100% oftheir account statements Ifwe
had been allowed to be actively involved, or if our trial lawyers were effective this
would have been completed in 2005, same as the US clients were fully paid in
2005. (DOC 48).

'I`he government’s current effort also ignores all this and ignores the
penalties and punishment already imposed ln 2009 SEC lawyer l\/Iark Salzberg
"invited" me into his office (without a lawyer) to tell me l should agree to sign off
on civil penalties I thought l had no choice I did so. Then, there were additional
civil penalties and criminal penalties They are all for the ver same conduct,
where no one ever lost money.

ln Kokesh v. SEC, 2017, (https://www.supremccouit.gov./opinions/l6pdf/16-
529 i426.pdf), the Supreme Court held that, notwithstanding “labels” which the
SEC had convinced courts to accept for decades (like Morrz`son), that in fact the
SEC “remedies” ARE penalties Furthermore, based on false "'facts” these
penalties have piled on.

l have tried to show this in the 2255 filed on my behalf. l have tried to get
the government to take into account the massive wrongful TAKING of my
conveniently overlooked US company.

Case 1:05-cr-OO621-R.]S Document 791 Filed 10/03/18 Page 6 of 6

No one has given me the respect of even commenting Instead, everyone
keeps acting as ifthe allegations in 2005--which were the only allegations tried,
and not defended, at my 2008 trial--were accepted gospel. They were, and are not
true 'fhe 2255 shows that. NO ONE has disputed the lies and falsities that underlie
this case 'l`he 2255 reply shows that.

lt is beyond my comprehension that the government ofthe United States,
which interred my family in concentration camps in World War II (l was born in
l\/linidoka, Idaho, after my parents were forced to relocate there and their property
taken) would now continue to shamelessly seek to prematurely seize our remaining
assets by ignoring my right to any possible reliefthrough timely consideration of
my 2255 motion.

l remember sitting at the argument of the summary judgment motion in the
Sl_£C case in December 2012, where Your Honor said that cases always proceed in
this way. 1 understand that the “process” is important. I also understand that the
2255 motion is also a "`process”, and one guaranteed by the Constitution, by which
to challenge ineffective assistance of counsel and government “mistakes”.

l object to. in effect, being deprived ofthat process that further encourages
and promotes the government’s initial, wrong, efforts lfthe Court does not act
then 1 will have been deprived of an effective constitutional remedy.

l ask the Court to decide the 2255, and return the remaining property to me.
l don’t think there is anything I did that should result in my being rendered
penniless, and unable even to repay my mother for sacrificing significant funds to
hire many in my defense--lawyers and to David Ross, alter 13 years of
prosecution, including six years of incarceration, the destruction of my blameless
US advisory company, and the payment to all my Amerindo clients of 100% of
their investments

ljoin in the arguments of co-defendant Alberto Vilar.

/s/

 

Gary A. Tanaka
28 September 2018

